Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance



Claims 1-13, and 21-27 are allowed.

Reasons for Allowance:

Regarding claims 1 and 13: 
The closest art of record singly or in combination fails teach or suggest the limitations “ a display compensation parameter of the organic light emitting display device by determining whether to perform the startup detection according to a stage-cumulative display time duration, wherein the stage- cumulative display time duration is a cumulative display operation time after the last time of startup detection or shutdown detection; when the startup detection is required to be performed on the display compensation parameter of the organic light emitting display device, performing startup operations of: performing the startup detection on the display compensation parameter of the organic light emitting display device to obtain a new compensation parameter value; and performing startup compensation display based on the new compensation parameter value; -2-during a shutdown operation stage of the organic light emitting display device, determining whether shutdown detection is required to be performed for the organic light emitting display device by determining whether to perform the shutdown .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
Pertinent art of record Hsu (US Pub. 20050201615), Oh (US Pub. No: 20140084792) and Yamamoto (US Pub. No: 20070109232) discloses display device.


Inquiry

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673.                                                                                                                                                                                                        
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 


 /SHAHEDA A ABDIN/            Primary Examiner, Art Unit 2692